                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DMSION
                                    No. 4:20-CR-22-D



UNITED STATES OF AMERICA               )
                                       )
                v.                     )                 ORDER-
                                       )
JEQUAYVES DEMONDRE BRITI,              )
                                       )
                        Defendant.     )


       Defendant is no longer housed in Virginia and is now housed in Bladen County, North

Carolina. Thus, the court DISMISSES as moot defendant's motion to transfer [D.E. 52].

       SO ORDERED. This _!_day of January 2021.



                                                     J SC.DEVER ill
                                                     United States District Judge




           Case 4:20-cr-00022-D Document 55 Filed 01/04/21 Page 1 of 1
